DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 4-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10283106) in view of Ukai et al. (US 20190089839).   
Regarding claim 1, Saeidi discloses a system for reducing feedback resulting from a sound produced by a speaker being captured by a microphone (Col.6 lines 64-67, Col.8 lines 26-31 and fig.8:  Saeidi discusses a noise control system addressing a problem of feedback of anti-noise between the speaker and microphone; and how a system cancelling feedback component); and a canceler, wherein the canceler includes a cancellation filter that is based on an impulse response between the microphone and the speaker (Col.3 lines 60-67, Col.7 lines 20-29 and Col.8 lines 26-31: Saeidi discusses how a system measuring a first impulse response of a feedback path between a speaker and a reference microphone of the noise control circuit and generating a filter candidate from the first impulse response; and how a system cancelling feedback component).  
Saeidi discloses the invention set forth above but does not specifically points out “the system comprising: a plurality of nodes connected via a network, the nodes including one of the plurality of nodes in the network obtains a component of the sound, and wherein another one of the plurality of nodes in the network includes the speaker that outputs the sound after cancellation by the canceler” 
Ukai however discloses the system comprising: a plurality of nodes connected via a network, the nodes including one of the plurality of nodes in the network obtains a component of the sound (Paragraphs: 0008, 0226 and fig.20: Ukai discusses how sound signals provided from networks and are input to the distal-end input terminals., i.e. obtaining a component of the sound from the plurality of nodes), and wherein another one of the plurality of nodes in the network includes the speaker that outputs the sound after cancellation by the canceler (Paragraphs: 0134-0135: Ukai discusses how an echo canceler subtracts the generated simulated echo component from a sound signal input to the microphone terminal to output the resultant signal).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Saeidi, and modify a system wherein the system comprising: a plurality of nodes connected via a network, the nodes including one of the plurality of nodes in the network obtains a component of the sound, and wherein another one of the plurality of nodes in the network includes the speaker that outputs the sound after cancellation by the canceler, as taught by Ukai, thus sound signal processing apparatus for sound emission and collection device used for remote audio teleconference, as discussed by Ukai.    
4. Claims 8, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10283106) in view of Nongpiur et al. (US 10237649) and further in view of Ukai et al. (US 20190089839).   
Regarding claims 8 and 18, Saeidi discloses a method for reducing feedback resulting from a sound produced by a speaker being captured by a microphone (Col.6 lines 64-67, Col.8 lines 26-31 and fig.8:  Saeidi discusses a noise control system addressing a problem of feedback of anti-noise between the speaker and microphone; and how a system cancelling feedback component); and performing cancellation on the live sound using a cancellation filter that is based on an impulse response between the microphone and the speaker at a second one of the nodes in the network (Col.3 lines 60-67, Col.7 lines 20-29 and Col.8 lines 26-31: Saeidi discusses how a system measuring a first impulse response of a feedback path between a speaker and a reference microphone of the noise control circuit and generating a filter candidate from the first impulse response; and how a system cancelling feedback component).  
Saeidi discloses the invention set forth above but does not specifically points out “the sound including auralization effects, the method comprising: networking a plurality of nodes together via a network; capturing live sound by the microphone at a first one of the nodes in the network; and wherein a third one of nodes in the network includes the speaker that outputs the sound after cancellation by the cancellation filter, and wherein at least two of the first, second and third nodes are different nodes from each other”
Nongpiur however discloses the sound including auralization effects (Col.3 lines 32-36, Col.5 lines 3-62 and fig.6, 604, 608: Nongpiur discusses how a system processing an auralized multi-microphone input; and how a system configured to direct sound to a respective microphone to produce an auralized multi-microphone output), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Saeidi, and modify a system wherein the sound including auralization effects, as taught by Nongpiur, thus enhancing an ability to perceive at least a general direction from which the sound arrives at the microphone device, as discussed by Nongpiur.     
Saeidi in view of Nongpiur fail to disclose “the method comprising: networking a plurality of nodes together via a network; capturing live sound by the microphone at a first one of the nodes in the network; and wherein a third one of nodes in the network includes the speaker that outputs the sound after cancellation by the cancellation filter, and wherein at least two of the first, second and third nodes are different nodes from each other”
Ukai however discloses the method comprising: networking a plurality of nodes together via a network (Paragraphs: 0008, 0226 and fig.20: Ukai discusses how sound signals provided from networks and are input to the distal-end input terminals., i.e. sound from the plurality of nodes); capturing live sound by the microphone at a first one of the nodes in the network  (Paragraphs: 0008-0009: Ukai discusses how sound signal directed to the network and received by a microphone); and wherein a third one of nodes in the network includes the speaker that outputs the sound after cancellation by the cancellation filter (Paragraphs: 0134-0135: Ukai discusses how an echo canceler subtracts the generated simulated echo component from a sound signal input to the microphone terminal to output the resultant signal), and wherein at least two of the first, second and third nodes are different nodes from each other (Paragraphs: 0271, 0326 and fig.20: Ukai discusses the number of nodes from the sound emission-reception apparatus 10c to the sound emission-reception apparatus 10d). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Saeidi and Nongpiur, and modify a system wherein the system comprising: a plurality of nodes connected via a network, the nodes including one of the plurality of nodes in the network obtains a component of the sound, and wherein another one of the plurality of nodes in the network includes the speaker that outputs the sound after cancellation by the canceler, as taught by Ukai, thus sound signal processing apparatus for sound emission and collection device used for remote audio teleconference, as discussed by Ukai.     
Considering claim 14, Saeidi discloses the method of claim 8, wherein the cancellation is performed using control parameters that are local to the one or more nodes (Col.6 lines 5-51 and fig.4, 140). 
Considering claim 15, Saeidi discloses the method of claim 8, wherein the cancellation is performed using control parameters that are received by the one or more nodes via the network (Col.6 lines 5-51 and fig.4, 140: Saeidi discusses how the noise control circuit comprises a noise control unit which receives an input signal generated in part by a reference microphone via a network; and how in an audio processing circuit a system incorporates an noise control circuit for controlling or cancelling noise).
Considering claim 17, Nongpiur discloses the method of claim 8, wherein the auralization effects produced at one node of the network are derived from the acoustics of another node of the network (Col.3 lines 32-36, Col.5 lines 3-62 and fig.6, 604, 608: Nongpiur discusses how a system processing an auralized multi-microphone input to direct sound to a respective microphone to produce an auralized multi-microphone output). 
Considering claim 19, Nongpiur discloses the method of Claim 18, wherein one of the speaker component sounds includes auralization effects (Col.3 lines 32-36, Col.5 lines 3-62 and fig.6, 604, 608)
5. Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10283106) in view of Ukai et al. (US 20190089839) and further in view of Mohammad et al. (US 20140003611).   
Considering claim 2, Saeidi in view of Ukai fail to disclose the method of claim 2. Mohammad discloses a method wherein the cancellation results in a live sound estimate, and wherein the impulse response is formed according to acoustics of a live acoustic space in which the microphone and the speaker are separately placed (Paragraphs: 0102, 0238 and fig.42B: Mohammad discusses how the electronic device estimate delay values used that are subsequently used for echo cancellation), and wherein the acoustics include at least an acoustic propagation delay between the speaker and the microphone (Paragraphs: 0016 and 0101: Mohammad discusses how a delay between a reference signal (such as, a far-end audio signal) and a signal received at the microphone (e.g., a near-end audio signal) is typically within an expected echo cancellation range; and how the electronic device includes calibration circuitry that performs calibration for surround sound echo reduction and determines an inter-loudspeaker delay based on the calibration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Saeidi in view of Ukai, and modify a system wherein the cancellation results in a live sound estimate, and wherein the impulse response is formed according to acoustics of a live acoustic space in which the microphone and the speaker are separately placed, and wherein the acoustics include at least an acoustic propagation delay between the speaker and the microphone, as taught by Mohammad, thus reducing echo in the at least one composite audio signal based on the reference signal, as discussed by Mohammad.        
Considering claim 3, Saeidi in view of Ukai fail to disclose the system of claim 3. Mohammad discloses the cancellation filter is calibrated based on relative positions of the microphone and the speaker in the live acoustic space (Paragraphs: 0206 and 0325: calibration signal provided to an echo cancellation device or filter).
6. Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10283106) in view of Nongpiur et al. (US 10237649) in view of Ukai et al. (US 20190089839) and further in view of Mohammad et al. (US 20140003611).   
Considering claim 9, Saeidi, Nongpiur and Ukai fail to disclose the method of claim 9. Mohammad discloses a method wherein the cancellation results in a live sound estimate, and wherein the impulse response is formed according to acoustics of a live acoustic space in which the microphone and the speaker are separately placed (Paragraphs: 0102, 0238 and fig.42B: Mohammad discusses how the electronic device estimate delay values used that are subsequently used for echo cancellation), and wherein the acoustics include at least an acoustic propagation delay between the speaker and the microphone (Paragraphs: 0016 and 0101: Mohammad discusses how a delay between a reference signal (such as, a far-end audio signal) and a signal received at the microphone (e.g., a near-end audio signal) is typically within an expected echo cancellation range; and how the electronic device includes calibration circuitry that performs calibration for surround sound echo reduction and determines an inter-loudspeaker delay based on the calibration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Saeidi, Nongpiur and Ukai, and modify a system wherein the cancellation results in a live sound estimate, and wherein the impulse response is formed according to acoustics of a live acoustic space in which the microphone and the speaker are separately placed, and wherein the acoustics include at least an acoustic propagation delay between the speaker and the microphone, as taught by Mohammad, thus reducing echo in the at least one composite audio signal based on the reference signal, as discussed by Mohammad.        
Considering claim 11, Saeidi, Ukai in view of Nongpiur fail to disclose the system of claim 11. Mohammad discloses the cancellation filter is calibrated based on relative positions of the microphone and the speaker in the live acoustic space (Paragraphs: 0206 and 0325: calibration signal provided to an echo cancellation device or filter).
7. Claims 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10283106) in view of Nongpiur et al. (US 10237649) in view of Ukai et al. (US 20190089839) and further in view of Mohammad et al. (US 20140003611) and further in view of Jot et al. (US 20170223478).   
Considering claim 10, Saeidi, Nongpiur, Ukai and Mohammad fail to disclose claim 10. Jot discloses the method of claim 10, further including adding the auralization effects to the live sound estimate and providing the live sound estimate with the added auralization effects to the speaker (Paragraphs: 0052-0053). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Saeidi, Nongpiur, Ukai and Mohammad, and modify a system to add the auralization effects to the live sound estimate and providing the live sound estimate with the added auralization effects to the speaker, as taught by Jot, thus enhancing an ability to perceive at least a general direction from which the sound arrives at the microphone device, as discussed by Jot.      
Considering claim 12, Jot discloses a system of claim 12 wherein adding the auralization effects include artificial reverberation (Paragraphs: 0006 and 0112: Jot discusses Various binaural techniques, artificial reverberation, physical room acoustic modeling, and auralization techniques can be applied to provide users with enhanced listening experiences; and how a system generating the reverberation signal includes using an artificial reverberator circuit).
Considering claim 13, Jot discloses the system 13, wherein the artificial reverberation is performed in accordance with a target acoustic space that is different from the live acoustic space (Paragraphs: 0006, 0029 and 0112: Jot discusses how an audio reproduction can use binaural artificial reverberation processing to help match or approximate local environment acoustics, i.e. it is obvious to include in accordance with a target acoustic space).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 01/31/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See the rejection above).  
Applicants argued nowhere does Saeidi teach or suggest a plurality of nodes that includes one node that obtains a component of the sound and “another one of the plurality of nodes in the network includes the speaker that outputs the sound after cancellation by the canceler” as set forth the amended claims. Examiner respectfully disagrees. The prior arts of the record disclose how sound signals provided from networks and are input to the distal-end input terminals., i.e. obtaining a component of the sound from the plurality of nodes), and how an echo canceler subtracts the generated simulated echo component from a sound signal input to the microphone terminal to output the resultant signal (Ukai: Paragraphs: 0008, 0134-0135, 0226 and fig.20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                                 04/27/2022